Citation Nr: 0734804	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for blepharitis, 
claimed as secondary to the service-connected conjunctivitis.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected PTSD.  

5.  Entitlement to a total disability rating due to 
individual unemployability as due to service-connected 
disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
RO in San Diego, California that inter alia denied service 
connection for bilateral hearing loss and granted service 
connection for PTSD, with an initial 10 percent disability 
rating effective on December 4, 2003 (the effective dated was 
changed to April 30, 2003 by a subsequent rating decision by 
the RO in Providence, Rhode Island in July 2004).  

Also on appeal are RO rating decisions in October 2004 
denying service connection for hypertension, in December 2005 
denying service connection for blepharitis, and in May 2006 
denying entitlement to a TDIU rating.  

During the pendency of the appeal the RO issued a rating 
decision in May 2005 that increased the initial rating for 
PTSD to 50 percent.  Inasmuch as an initial rating higher 
than 50 percent is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher initial rating as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


Further, as the evaluation assigned to the service-connected 
PTSD involves a request for higher initial rating following 
the grant of service connection, the Board has characterized 
that issue in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In October 2007 a Deputy Vice Chairman of the Board granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

The Board's decisions on the issues of service connection for 
bilateral hearing loss, service connection for blepharitis, 
and initial evaluation of the service-connected PTSD are set 
forth hereinbelow.  

The procedurally linked issues of service connection for 
hypertension and entitlement to a TDIU rating are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

VA will notify the veteran when further action on his part is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated mild hearing disability under 
VA criteria is shown as likely as not to be due to the 
veteran's exposure to acoustic trauma while on active duty 
during World War II.  

3.  The veteran is not shown to have manifested shown to 
complaints or findings of blepharitis in service or for many 
years thereafter; the current blepharitis is not shown to 
have been caused or aggravated by the veteran's service-
connected conjunctivitis.  

4.  Since April 30, 2003 the service-connected PTSD is shown 
to have been productive of more than a moderate disability 
picture as manifested by occupational and social impairment 
with reduced reliability and productivity and occupational 
and social impairment with deficiencies in most areas.  



CONCLUSIONS OF LAW

1.   The veteran's disability manifested by bilateral hearing 
loss is due to disease or injury that was incurred in 
military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).   

2.  The veteran does not have a disability manifested by 
blepharitis due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to 
or the result of his service-connected conjunctivitis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  The criteria for the assignment of a rating in excess of 
50 percent rating for the service-connected PTSD from April 
30, 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In June 2003, prior to the April 2004 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish entitlement to service connection for a disability, 
the evidence must show a current disability, an event in 
service, and a relationship between the claimed disability 
and military service.  The veteran had ample opportunity to 
respond prior to issuance of the rating decision.  

The issue of increased initial rating for PTSD is a 
"downstream" issue that arose after the rating decision on 
appeal.  However, in October 2006 the RO sent the veteran a 
letter advising him that to establish entitlement to 
increased rating for a service-connected disability, the 
evidence must show that the condition has become worse, and 
the veteran had ample opportunity to respond prior to the 
February 2007 Supplemental Statement of the Case (SSOC) on 
that issue.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters informed the veteran that VA is responsible for 
getting relevant records held by any Federal agency, to 
include military records, Social Security Administration 
records, and records from VA and other Government agencies.  
The letters also advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The October 2006 letter specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision 
relating to initial evaluation for service-connected PTSD.  
This is logical, since that is a "downstream" issue.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.   In fact, the veteran advised VA in 
October 2006 that he has no further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO's letter in October 2006, cited above, advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability.  
There is accordingly, there is no possibility of prejudice 
under the notice requirements of Dingess in regard to the 
claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

This was accomplished in the SOC of January 2005 and the 
SSOCs of May 2005, February 2006, and February 2007, which 
suffices for Dingess as regards the claim for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record (SMR) is on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues herein decided.  The file 
contains medical examinations, with medical opinions, on the 
disabilities for which service connection is requested 
(hearing loss and blepharitis).  

The file also contains competent psychiatric examination in 
regard to the service-connected PTSD in March 2006; the 
veteran has not asserted, and the evidence does not show, 
that his PTSD has increased in severity since that 
examination. 

The Board accordingly finds no reason to remand for further 
examinations.

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  




II.  Analysis

A.  Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  



Service connection for bilateral hearing loss

The threshold for normal hearing is between 0 and 20 
decibels; higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records (SMR) show hearing as 
15/15 under the "whispered voice" test at the time of his 
discharge from service.  Accordingly, no degree of hearing 
loss is shown at the time of discharge.  

Sensorineural hearing loss (SNHL) may be service-connected if 
found to be manifest to a compensable degree within the first 
year after discharge from service, even if not identified 
during service.  38 C.F.R. §§ 3.307, 3.309(a).  As noted in 
more detail below, the veteran is not shown to have had a 
hearing impairment by VA standards until 2007, so the 
presumption is not applicable in this case.  

The absence of evidence of a hearing disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) during service 
or during the presumptive period is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The veteran asserts that he had acoustic trauma in 1945 when 
the truck he was driving hit a landmine, resulting in a head 
concussion.  He also asserts acoustic trauma due to loud 
engine noises in his military occupational specialty as a 
truck driver, and generally asserts that he was exposed to 
noise related to combat.  

The RO conceded acoustic trauma in service in the May 2006 
rating decision that granted service connection for tinnitus.  

The extensive private (non-VA) audiological treatment records 
from Truesdale Audiology Associates are on file and date from 
March 2003 through September 2006; these records show high-
frequency hearing loss increasing progressively in severity.   
In December 2004 that provider characterized the veteran as 
having moderate sensorineural hearing loss (SNHL) in both 
ears; the provider recommended hearing aids.  

However, the veteran had a VA audiological evaluation in 
December 2004 in which his hearing acuity was not disabling 
by the standards of 38 C.F.R. § 3.385 as cited above.  

The veteran had a VA examination of the ears, by a physician, 
in March 2005.  The examiner reviewed the veteran's private 
and VA treatment records and noted that the most recent VA 
audiological evaluation had found no hearing loss by VA 
standards.  

The examiner stated that the VA and private audiograms of 
record did not show the fingerprint of noise-induced high 
frequency hearing loss; accordingly, in the examiner's 
opinion the veteran's hearing loss did not fit a pattern of 
noise-induced hearing loss.  

A note from Truesdale Audiology Associates dated in March 
2005 states that the veteran's hearing loss had increased in 
severity to the point where hearing aids were advisable.   

The veteran had a VA audiological evaluation in January 2007 
in which the puretone averages showed hearing loss under the 
standards of 38 C.F.R. § 3.385 in the right ear (auditory 
thresholds over 40 decibels at 3000 and 4000 Hertz and over 
26 decibels at 1000, 2000, 3000 and 4000 Hertz) and also in 
the left ear (auditory thresholds over 40 decibels at 3000 
and 4000 Hertz and over 26 decibels at 1000, 2000, 3000 and 
4000 Hertz, and speech recognition score of 92).  The 
audiologist diagnosed normal-to-mild bilateral SNHL.  

The audiologist stated an opinion that the SHNL is at least 
as likely as not due to hearing trauma, exacerbated by the 
effects of aging.  

The evidence above shows that the veteran has current 
bilateral SNHL by VA criteria (since January 2007) and that 
acoustic trauma during military service has been conceded by 
the RO.  

In this case, the Board finds that the medical evidence is in 
relative equipoise as to whether the currently demonstrated 
SNHL is due to acoustic trauma to which the veteran was 
exposed.  On the one hand, the VA examiner in March 2005 
stated that the veteran's hearing loss was not consistent 
with noise-induced hearing loss; on the other hand, the VA 
audiologist in January 2007 stated that the veteran's hearing 
loss was at least as likely as not to be related to acoustic 
trauma in service and exacerbated by aging.  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is warranted.  

In making the determination above the Board has considered 
the benefit-of-the-doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, given the relative balance of the evidence, and 
the benefit-of-the-doubt rule accordingly does apply.  
Gilbert, id. ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


Secondary service connection for blepharitis

The veteran's SMR show the veteran to have had no disease or 
anatomical defects of the eyes at the time of his discharge 
from service; his vision at the time was 20/20.  Treatment 
records show that he had been treated for conjunctivitis 
during service in August 1945, and he is currently service-
connected for that condition.  

The earliest post-military medical record pertaining to the 
eyes is a VA examination conducted in July 1948, during which 
the examiner noted myopia and conjunctivitis; there is no 
notation of blepharitis.  

Similarly, a VA examination in November 1949 found chronic 
conjunctivitis but made no mention of blepharitis.  A VA 
examination in December 1953 found no current eye 
disabilities, specifically including no signs of blepharo-
conjunctivitis.  

The earliest indication of blepharitis of record is a private 
medical treatment note showing "mild blepharitis" in July 
1999.  

However, the veteran had a VA eye examination in October 2003 
when the examiner made no notation of current blepharitis.  

Similarly, a VA chart note dated in July 2004 states that the 
veteran had current early cataracts, dry eye syndrome, 
blepharitis and possible glaucoma.  The clinician stated that 
there were no signs on examination of significant ocular 
trauma and that it was not clear if any of the conditions 
cited were related to past military service.  

However, a private treatment note dated in September 2005 
shows moderate blepharitis, bilaterally.  

The veteran had a VA eye examination in November 2005 when 
the examiner did not find current blepharitis.  However, the 
examiner stated an opinion that there was no relationship 
between blepharitis and the veteran's service-connected 
conjunctivitis.  

The veteran had outpatient treatment for eye complaints in 
August 2006 and December 2006; in neither case did the 
clinician note the presence of blepharitis.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (emphasis added).  

In this case there is evidence the veteran has a history of 
blepharitis in the past, but there is no evidence of current 
blepharitis, and no evidence that there is any disability 
resulting from past blepharitis.  

Also, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. 
App. at 516-17; Jones v. Brown, 7 Vet. App. 134 (1994).  

As noted, the VA examiner stated that there is no 
relationship between blepharitis and the veteran's service-
connected conjunctivitis.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1Vet. App. 66 (1991).  

Based on the evidence and analysis above, the Board finds 
that the criteria for service connection for blepharitis, to 
include as secondary to the service-connected conjunctivitis, 
are not met.  Accordingly, the claim must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for blepharitis, the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. at 55.  


B.  Evaluation of Service-Connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 50 percent is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from April 30, 2003, 
the effective date of service connection.  

The veteran had a VA examination by a psychologist in 
February 2004 when he reported having a happy family life and 
many good friends.  He was participating in a VA World War II 
therapy group but denied taking psychiatric medications.  The 
veteran became tearful while speaking of stressful events 
during service to the examiner, but talked about his war 
experiences with his son and enjoyed talking about those 
experiences with fellow veterans.  He reported thinking of 
his military experiences two to three times per week, and 
nightmares relating to his military experiences one to two 
times per week.  The veteran also reported poor sleep.  

On examination, the veteran was fully oriented.  He denied 
auditory or visual hallucinations and denied current 
homicidal or suicidal ideation.  His speech was normal in 
rate; his memory was intact and his concentration was 
adequate.  His hygiene was good.  The veteran demonstrated a 
full range of affect and was not detached or estranged from 
others.  

The VA examiner stated that the veteran met the diagnostic 
criteria for PTSD, but the severity was mild.  The examiner 
assigned a Global Assessment of Functioning (GAF) of 60.  

The VA examiner noted that the veteran had good interpersonal 
relationships with his wife, friends, and others, and had 
been able to maintain a successful family life and career as 
a fireman for more than 30 years, plus 15 years vocational 
work teaching and enjoying his hobby.  

The veteran's wife submitted a letter in July 2004 stating 
that the veteran attended weekly counseling sessions at VA 
and usually returned home in a good frame of mind but would 
sometimes be removed and reclusive.  She stated that the 
veteran had been irritable, had experienced difficulty 
sleeping, and would sometimes cry quietly.  

Also in July 2004, the veteran's VA readjustment therapist 
submitted a letter stating that the veteran was reporting 
difficulty sleeping and difficulty in social settings. The 
therapist stated that the veteran tended to become emotional 
when talking about his wartime experiences.  The therapist 
stated that depression was the most prominent symptom of the 
veteran's PTSD.  

The veteran's VA readjustment counselor submitted a letter in 
October 2004 stating that the veteran was would become 
emotional to the point of crying when speaking of his wartime 
experiences or when listening to those of others.  

The veteran's VA readjustment counselor submitted a letter in 
February 2005 stating that the veteran's PTSD had become 
moderate-to-severe and very intrusive in the veteran's life.  

The veteran had a VA examination by a psychologist in April 
2005.  The examiner stated that the veteran overall presented 
with symptoms of PTSD of a frequency and intensity that were 
similar to those described in the previous examination 
(February 2004).  

Specifically, the veteran indicated that he had chronically 
poor sleep and tended to be emotionally reactive to memories 
of his war experiences.  The veteran also had some 
significant detachment from others, although he had some 
meaningful relationships.  

The examiner described the veteran as generally functioning 
satisfactorily, but as having some occasional mild-to-
moderate occupational and social impairment due to his 
chronic sleep impairment and intrusive thoughts.  In 
addition, the veteran's physical health problems appeared to 
have exacerbated the PTSD symptoms by increasing the 
veteran's anxiety.  The examiner assigned a current GAF of 
55-58.  

The veteran's VA readjustment counselor submitted an undated 
letter, received in December 2005, stating that the veteran's 
PTSD was exacerbated by his current vision problems.  

The veteran's VA readjustment counselor submitted a letter in 
January 2006 asserting that his primary symptoms include 
ongoing and severe depression and anxiety, intrusive 
thoughts, occasional nightmares, and isolation outside the 
family.  The therapist stated an opinion that the veteran's 
PTSD should be characterized as "severe."  

The veteran had a VA examination by a psychologist in March 
2006 when his primary current emotional problem was 
anger/irritability.  

During interview, the veteran was cooperative and pleasant 
and was neatly dressed and groomed.  Eye contact and speech 
were normal, although the veteran tended to ramble.  The 
veteran was neither withdrawn nor agitated.  

The veteran denied having auditory or visual hallucinations 
and was oriented times four.  His memory and concentration 
were mildly impaired, although there was no evidence of 
impaired capacity to take care of himself.  He was irritable 
and tearful, but denied either mania or panic attacks.  

In regard to PTSD symptoms, the veteran reported intrusive 
memories of his military traumatic event but denied 
flashbacks.  He denied trying to avoid stimuli associated 
with military events, and in fact seemed to want to dwell on 
them.  He reported disrupted sleep, irritability and 
exaggerated startle response.  

The veteran reported that he was close to his wife and sons 
and had about 15 friends, three of whom are close friends.   
The examiner assigned a GAF of 58.  The examiner stated that 
the veteran's symptoms did not appear to be any more intense 
than were found in the examination one year previously.  

The examiner noted the presence of "severe" psychosocial 
stressors: financial worries, physical illnesses, and concern 
about one son who was not working.  The examiner stated that 
the veteran's PTSD caused minimal-to-moderate negative impact 
on employability and minimal-to-significant interference with 
social functioning.   

Based on careful review of the evidence, the Board finds that 
the service-connected PTSD symptoms since April 30, 2003 did 
not meet the criteria for a rating higher than the currently 
assigned 50 percent.  

As noted, the veteran has demonstrated some of the criteria 
for the current 50 percent rating (circumlocutory speech; 
impairment of short-term memory, impaired abstract thinking, 
and disturbances of motivation and mood) but not others 
(panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, or 
difficulty in establishing and maintaining effective work and 
social relationships).  His overall level of disability 
appears to be squarely within the 50 percent category, i.e., 
occupational and social impairment with reduced reliability 
and productivity.  

However, the veteran is shown to have absolutely none of the 
symptoms associated with the higher 70 percent rating 
(suicidal ideation; obsessional rituals, speech 
intermittently illogical/obscure/irrelevant, near-continuous 
panic or depression,  impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships)  

Accordingly, his overall level of disability does not 
approximate social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as required for the higher evaluation.  

The Board has also considered the veteran's GAF scores over 
time.  The GAF records the clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 51 and 60 indicate "moderate" symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Quick Reference, supra, pg. 46-47.  

In this case, the veteran's GAF scores of record were 
remarkably consistent, between 58 and 60, on the high end of 
the "moderate" scale.  The Board finds that these GAF 
scores are fully consistent with symptoms showing a 
disability picture approximating the 50 percent evaluation 
and not more.  

The Board notes that the numerous letters submitted by the 
veteran's VA therapist generally describe symptoms more 
severe than those demonstrated during examination as noted by 
VA psychologists.  

To the degree that the therapist's letters are inconsistent 
with the opinions of the psychologists, the Board ascribes 
more credibility to a psychologist than to a therapist.  
However, even giving full credibility to the therapist, the 
symptoms described by the therapist do not show entitlement 
to a schedular rating of 70 percent or more.  

Based on the evidence and analysis, the Board finds that the 
criteria of a rating in excess of 50 percent for the service-
connected PTSD from April 30, 2003 are not met.  Accordingly, 
the claim for increased initial rating, including "staged 
ratings" under Fenderson, must be denied.  

In evaluating the veteran's service-connected PTSD the Board 
has considered the benefit-of-the-doubt rule.  As the 
preponderance of the evidence shows that the veteran's 
disability most closely approximates the criteria for the 
current rating the benefit-of-the-doubt rule does not apply.  
Gilbert, 1 Vet. App. at 55.  





ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for blepharitis, to include as secondary 
to the service-connected conjunctivitis, is denied.  

An evaluation in excess of 50 percent for the service-
connected PTSD from April 30, 2003 is denied.  



REMAND

The Board finds that further development is necessary before 
the claim of service connection for hypertension can be 
adjudicated.  

Further, as explained in more detail hereinbelow, resolution 
of the issue of service connection for hypertension would 
have a significant impact upon the question of entitlement to 
a TDIU, and that impact in turn could render any review of 
the decision on entitlement to a TDIU meaningless and a waste 
of appellate resources.  

The Board accordingly finds that the two claims are closed 
linked.  Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  They are therefore remanded 
together.  

An August 2004 letter from a private cardiologist states that 
the veteran's hypertension was due to his PTSD; the 
cardiologist provided no rationale for that opinion.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  However, the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Subsequently, the veteran had a VA examination by a nurse 
practitioner in September 2004; the nurse disagreed with the 
physician cited hereinabove because the nurse was unaware of 
any current literature supporting a causal relationship 
between PTSD and hypertension.  Accordingly, the nurse stated 
an opinion that the hypertension was more likely than not to 
be independent of the PTSD.  

In this case the Board is unable to accept the opinion of a 
nurse in preference to that of a physician, even though the 
physician's opinion was conclusory.  Also, the record does 
not address whether the veteran's PTSD may have aggravated 
the claimed hypertension, even if it did not cause it.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the veteran should be provided a VA opinion at 
this point, by a physician, to determine whether the claimed 
hypertension is caused by or aggravated by the service-
connected PTSD.  

Further, the file includes a December 1982 letter by a 
private cardiologist stating that the veteran had become 
incapacitated from his work as a firefighter because of the 
following diseases: (1) essential hypertension; (2) unstable 
cardiac rhythm; and (3) coronary artery disease.  

Accordingly, the issue of service connection for hypertension 
may have direct impact on the question of entitlement to a 
TDIU rating.  The examiner should therefore provide an 
opinion as to the degree to which hypertension causes a 
negative impact on the veteran's employability.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give him the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
diagnosis and etiology of his claimed 
hypertension, and to his employability.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
hypertension.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's hypertension is 
caused by or aggravated by his service-
connected PTSD.  If the examiner opines 
that the hypertension is aggravated by 
the PTSD but not caused by the PTSD, the 
examiner should articulate the degree to 
which the PTSD aggravates the 
hypertension, beyond the natural progress 
of the disease.

Finally, if - and only if - the examiner 
opines that the hypertension is caused or 
aggravated by the PTSD, the examiner 
should provide an opinion as to the 
degree to which the veteran is unable to 
secure or follow a substantially gainful 
occupation as a result of the 
hypertension, alone.  See 38 C.F.R. 
§ 4.16.  

In regard to employability, the examiner 
should give consideration to the 
veteran's education, training, and 
special work experience, but not to his 
age or to impairment caused by 
nonservice-connected disabilities, to 
include his nonservice-connected cardiac 
disorders.  See 38 C.F.R. §§ 3.341, 4.16, 
1.419; see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The examiner 
should provide a clinical rationale for 
his opinion.  All appropriate diagnostics 
should be performed, and clinical 
observations should be reported in 
detail.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claims 
for service connection for hypertension 
and entitlement to a TDIU rating in light 
of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


